DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 11/22/21.
Claims 1-20 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/4/21 and 7/8/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/21 has been entered.

Response to Arguments


Applicant's arguments filed 11/10/21with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6-9, 12-14, 16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Pub. No. 20190200058 A1), in view of Wilkinson (U.S. Pub. No. 20100128121 A1).

Regarding to claim 1, 13 and 14:

1. Hall teach an apparatus for generating view images for a scene, the apparatus comprising: a memory circuit, (Hall [0028] application server 107 are shown generally, and it will be understood that they may each contain memory storing computer executable instructions to cause a processor to perform steps described herein and/or memory for storing data)

wherein the memory circuit is arranged to store three dimensional scene data, (Hall [0099] if the current immersive video content undergoing playback is an immersive 3D movie, then the transmission controller 122 may give higher weight to those patterns of FOV changes that are associated with 3D immersive movies when predicting FOV changes for the 3D immersive movie. Playback storing in memory, because Hall [0032] the transmission controller 122 may store immersive video (IV) content)
wherein the three dimensional scene data represents the scene from a viewing region, and (Hall [0032] if a user turns his/her head while viewing an immersive video using a head-worn display, the display may detect the motion (e.g., via internal accelerometers), and may adjust the image displayed to the user to show a different viewing angle and a different portion of the overall available video)
wherein the three dimensional scene data comprises an Omni Directional Stereo with depth representation of the scene at the viewing region; (Hall [0032] 360-degree [Omni] video frames, stereoscopic video frames for 3D viewing, panoramic video frames, virtual reality image frames, augmented reality frames)
a movement processor circuit, wherein the movement processor circuit is arranged to receive motion data, wherein the motion data is associated with a motion of a user, (Hall [0032] a user may change his/her FOV within the IV environment by moving his/her head, moving a control stick, or otherwise providing a camera moving command. Camera moving commands may include, for example, panning, tilting, rotating, and zooming the FOV)
wherein the movement processor circuit is arranged to determine an observer viewing position and an observer viewing orientation from the motion data; (Hall [0032] if a user turns his/her head while viewing an immersive video using a head-worn display, the display may detect the motion (e.g., via internal accelerometers), and may adjust the image displayed to the user to show a different viewing angle and a different portion of the overall available video. Sensors equipped in the IV devices 118 may capture and/or otherwise detect motion and positional data of the user caused when the user moves his/her bodily part, e.g., the user's head. IV systems can interpret the user's motion and positional data to determine and display the user's new FOV in the IV content)
a change processor circuit, wherein the change processor circuit is arranged to determine an orientation change measure for the observer viewing orientation; (Hall [0032] if a user turns his/her head while viewing an immersive video using a head-worn display, the display may detect the motion (e.g., via internal accelerometers), and may adjust the image displayed to the user to show a different viewing angle and a different portion of the overall available video. Sensors equipped in the IV devices 118 may capture and/or otherwise detect motion and positional data of the user caused when the user moves his/her bodily part, e.g., the user's head. IV systems can interpret the user's motion and positional data to determine and display the user's new FOV in the IV content)
an adapter circuit, wherein the adaptor circuit is arranged to reduce a distance for the Omni Directional Stereo with depth representation (Hall [0054] the display of the IV device 118 may be described as oriented at coordinate (X1, Y1) of the video frame 

Examiner interpretation of Hall FIG. 4: Hall FIG. 4 teach geometrically center of the display as the reduced or least distance from the user, as explained by a figure drawn below by examiner for illustration of the concept because closest view is convenient for a user and shortest distance is the distance between user and the center of the display. So when an object moves to the center of the display, it makes reduction of distance from the user. So Hall [0054] teach when a user looks at an object it moves to center of the display to reduce the distance between user and object.






    PNG
    media_image1.png
    492
    299
    media_image1.png
    Greyscale

wherein reducing the distance moves the observer viewing position closer to the viewing region; and (Hall FIG. 4 teach geometrically center of the display as the reduced or least distance from the user, because closest view is convenient for an user as explained Hall [0054] the display of the IV device 118 may be described as oriented at coordinate (X1, Y1) of the video frame #n in FIG. 4. The coordinate (X1, Y1), in this example, is the center of the display region 404 in the video frame #n. The user may keep the display oriented at coordinate (X1, Y1) when the video frame #p is displayed. However, when the video frame #q is displayed, the user may turn his/her head toward coordinate (X2, Y2) at which the flare image 426 is located in the video frame #q. The distance between the two coordinates (X1, Y1) and (X2, Y2) reflects the amount of FOV change. A vector may be used to describe the FOV change direction and velocity. 
an image generator circuit, wherein the image generator circuit is arranged to generate view images at the observer viewing orientation from the observer viewing position at the reduced distance using the three dimensional scene data. (Hall FIG. 4 teach geometrically center of the display as the reduced or least distance from the user, because closest view is convenient for an user as explained Hall [0054] the display of the IV device 118 may be described as oriented at coordinate (X1, Y1) of the video frame #n in FIG. 4. The coordinate (X1, Y1), in this example, is the center of the display region 404 in the video frame #n. The user may keep the display oriented at coordinate (X1, Y1) when the video frame #p is displayed. However, when the video frame #q is displayed, the user may turn his/her head toward coordinate (X2, Y2) at which the flare image 426 is located in the video frame #q. The distance between the two coordinates (X1, Y1) and (X2, Y2) reflects the amount of FOV change. A vector may be used to describe the FOV change direction and velocity. The FOV change direction may be the difference between the orientation coordinates, e.g., (X2-X1, Y2-Y1))

Hall do not explicitly teach distance between the observer viewing position and a center position for a view circle at the viewing region in response to the orientation change measure.

distance between the observer viewing position and a center position for a view circle at the viewing region in response to the orientation change measure, (Wilkinson [0092] the modifying image data is generated by processing reference vantage position data to modify the retrieved modifying image data as a function of the viewer's detected motion away from or towards a reference vantage position. One example of such processing uses a distance from vantage position interpolator function 134 as shown in FIG. 14 and which monitors the viewer's distance from a reference vantage position (or away from a selected parameter value of the reference vantage position) and executes an appropriate processing algorithm as a function of that distance to approximate the modifying image that should exist at that distance from the reference vantage position. Alternatively or in addition, as shown in FIG. 14, such processing includes a rate of change interpolator function 136 which monitors the rate of change of such movement and executes a different processing algorithm as a function of that rate of change to approximate the modifying image that should exist at an unreferenced vantage position on the basis of that monitored rate of change)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Hall, further incorporating Wilkinson in video/camera technology. One would be motivated to do so, to incorporate the distance between the observer viewing position and a center position for a view circle at the viewing region in response to the orientation change measure. This functionality will improve user experience.
Regarding to claim 3 and 16:

3. Hall teach the apparatus of claim 1, wherein the adapter circuit is arranged to gradually (Hall [0141] a user may change the FOV in various ways. For example, a user may change the FOV gradually or discretely. For example, the user may gradually change the FOV by rotating his/her head while wearing a head-mounted display device) reduce the distance. (Hall FIG. 4 distance reduction by centering the object. Hall [0054] the display of the IV device 118 may be described as oriented at coordinate (X1, Y1) of the video frame #n in FIG. 4. The coordinate (X1, Y1), in this example, is the center of the display region 404 in the video frame #n. The user may keep the display oriented at coordinate (X1, Y1) when the video frame #p is displayed. However, when the video frame #q is displayed, the user may turn his/her head toward coordinate (X2, Y2) at which the flare image 426 is located in the video frame #q. The distance between the two coordinates (X1, Y1) and (X2, Y2) reflects the amount of FOV change. A vector may be used to describe the FOV change direction and velocity. The FOV change direction may be the difference between the orientation coordinates, e.g., (X2-X1, Y2-Y1))

Regarding to claim 6-8 and 19-20:

8. Hall teach the apparatus of claim 1, wherein the change processor circuit is arranged to determine the orientation change measure in response to relative movements indicated by the head motion tracking data (Hall [0098] the historical 

Hall do not explicitly teach wherein the motion data comprises head motion tracking data, wherein the motion data comprises eye-pupil tracking data, 
and the eye-pupil tracking data.

However Wilkinson teach wherein the motion data comprises head motion tracking data, (Wilkinson [0056] also mounted to the eyeglasses frame 48 is a sensor system 56 forming part of the vantage position monitor 32 for monitoring a viewer's vantage position, meaning any one or more of position (x,y,z), viewing direction, head tilt, and depth of focus)
wherein the motion data comprises eye-pupil tracking data, (Wilkinson [0058] an output from the eye gaze direction monitor 60 is used to generate a first sight point 62 in the viewer's field of view as represented in FIG. 7)
and the eye-pupil tracking data. (Wilkinson [0058] an output from the eye gaze direction monitor 60 is used to generate a first sight point 62 in the viewer's field of view as represented in FIG. 7)

Regarding to claim 9:

9. Hall teach the apparatus of claim 1, wherein the adapter circuit is arranged to reduce the distance by modifying coordinates for the three dimensional scene data. (Hall [0054] the display of the IV device 118 may be described as oriented at coordinate (X1, Y1) of the video frame #n in FIG. 4. The coordinate (X1, Y1), in this example, is the center of the display region 404 in the video frame #n. The user may keep the display oriented at coordinate (X1, Y1) when the video frame #p is displayed. However, when the video frame #q is displayed, the user may turn his/her head toward coordinate (X2, Y2) at which the flare image 426 is located in the video frame #q. The distance between the two coordinates (X1, Y1) and (X2, Y2) reflects the amount of FOV change. A vector may be used to describe the FOV change direction and velocity. The FOV change direction may be the difference between the orientation coordinates, e.g., (X2-X1, Y2-Y1))

Regarding to claim 12:

12. Hall teach the apparatus of claim 1, wherein the apparatus is arranged to execute a virtual reality or augmented reality application, wherein the view images are view images for an observer of the virtual reality or augmented reality application. (Hall [0032] the transmission controller 122 may store immersive video (IV) content. The IV content may include, for example, 360-degree video frames, stereoscopic video frames for 3D viewing, panoramic video frames, virtual reality image frames, augmented reality frames, etc.)

Claims 2 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. Pub. No. 20190200058 A1), in view of Wilkinson (U.S. Pub. No. 20100128121 A1), further in view of Sullivan (U.S. Pub. No. 20190286230 A1)

Regarding to claim 2 and 15:

2. Hall teach the apparatus of claim 1, Hall do not explicitly teach wherein the adapter circuit is arranged to reduce the distance only when the orientation change measure exceeds a threshold.

However Sullivan teach wherein the adapter circuit is arranged to reduce the distance only when the orientation change measure exceeds a threshold. (Sullivan [0030] the method 500 may include determining that the user's orientation and position data have changed by greater than the threshold amount to warrant a change in content display orientation. In one embodiment, the determination that the user's 105 orientation and position data have changed by greater than a threshold amount may be performed by the device 110, server 140, any combination thereof, or other appropriate device. At the point that the threshold amount is exceeded, the content display orientation should smoothly rotate to realign the content display orientation of the device 110 with the new position data and orientation of the user 105)

The motivation for combining Hall and Wilkinson as set forth in claim 1 is equally applicable to claim 2. It would have been obvious before the effective filing date of the .

Allowable subject matter

Regarding to claim 4-5, 10-11 and 17-18:

Claims 4-5, 10-11 and 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571) 272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571) 272-7331.  The fax phone 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482